Case: 20-50445     Document: 00515740543         Page: 1     Date Filed: 02/10/2021




              United States Court of Appeals
                   for the Fifth Circuit                                United States Court of Appeals
                                                                                 Fifth Circuit

                                                                               FILED
                                                                       February 10, 2021
                                  No. 20-50445                            Lyle W. Cayce
                                Summary Calendar                               Clerk


   Guangcun Huang,

                                                           Plaintiff—Appellant,

                                       versus

   Tim Hui-Ming Huang; Chun-Liang Chen; Chun-Lin Lin;
   Kohzoh Mitsuya; Deanna Hester; John Does; Jane Does;
   University of Texas Health Science Center at San
   Antonio; Jennifer S. Potter; William L. Henrich,
   President, UTHSCSA; Other UTHSCSA Employees,

                                                         Defendants—Appellees.


                  Appeal from the United States District Court
                       for the Western District of Texas
                            USDC No. 5:19-CV-763


   Before Clement, Higginson, and Engelhardt, Circuit Judges.
   Per Curiam:*




          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 20-50445      Document: 00515740543          Page: 2    Date Filed: 02/10/2021




                                    No. 20-50445


          Guangcun Huang sued his employer, the University of Texas Health
   Science Center at San Antonio (UTHSCSA), and employees of UTHSCSA
   in Texas state court, alleging various tort claims and violations of the Texas
   Constitution, First Amendment, and Fourteenth Amendment. After the case
   was removed to federal district court, the district court granted Defendants’
   motion to dismiss for lack of jurisdiction and for failure to state a claim.
   Guangcun Huang appeals. We affirm.
                                         I.
          Appellant is employed as a postdoctoral fellow at UTHSCSA. He
   alleges that his former supervisor at UTHSCSA, Appellee Dr. Tim Huang,
   “repeatedly promised” to promote him to the position of Assistant Professor
   since he began working at UTHSCSA in April 2014, contingent on
   publishing two first-author research papers. Appellant published an initial
   first-author research paper in 2016. In 2018, Appellee Kohzoh Mitsuya
   submitted for publication a research paper co-authored by Appellant.
   Appellant alleges that Mitsuya did not have his permission to submit this
   paper, which did not list Appellant as the first author.
          Appellant emailed a complaint against Mitsuya to Dr. Tim Huang,
   copying UTHSCSA’s human resources department, on April 8, 2018.
   Appellant asserts that, in a reply email rejecting Appellant’s complaint in
   which he copied the human resources department, Appellee Deanna Hester,
   and other UTHSCSA employees, Dr. Tim Huang “attacked [Appellant]’s
   character and professional reputation” and “made materially false
   statements” that “degrad[ed] [Appellant]’s authorship.” Appellant
   subsequently emailed the Dean of the School of Medicine at UTHSCSA to
   appeal Dr. Tim Huang’s decision.
          A staff meeting was held on April 13, 2018. Appellant alleges that
   during this meeting, Dr. Tim Huang asked him to accept the actions taken by




                                          2
Case: 20-50445       Document: 00515740543         Page: 3   Date Filed: 02/10/2021




                                    No. 20-50445


   Mitsuya and Dr. Tim Huang with respect to the research paper, threatened
   termination of Appellant’s employment, and ordered Appellant to “sit by his
   desk” in the lab. According to Appellant, he filed an internal complaint
   against Dr. Tim Huang as a result of this meeting, which he asserts “was
   eventually upheld by UTHSCSA.” Appellant filed an additional complaint
   to the University of Texas Systemwide Compliance Office on June 20, 2018,
   and was eventually transferred to another lab on September 4, 2018, where
   he currently works. Appellant alleges that he asked UTHSCSA about the
   status of his complaint and was notified on May 8, 2019, that no further action
   would be taken.
          Appellant also alleges that (1) Appellee Chun-Liang Chen censored
   Appellant’s use of the phrase “I think” in work-related emails; (2) Appellee
   Chun-Lin Lin wrongfully claimed authorship of Appellant’s research paper;
   and (3) Appellee Deanna Hester claimed that she was not “aware of
   [Appellant]’s then scheduled promotion.”
          On April 1, 2019, Appellant, representing himself pro se, sued
   Appellees in Bexar County District Court, alleging various tort claims and
   violations of the Texas Constitution, First Amendment, and Fourteenth
   Amendment. Appellees Tim Hui-Ming Huang, Chun-Liang Chen, Chun-Lin
   Lin, Kohzoh Mitsuya, and Deanna Hester were all timely served on June 6,
   2019. These appellees removed the case to federal district court on June 28,
   2019. The remaining appellees had not yet been served as of this date and
   were thus not parties to the removal.




                                           3
Case: 20-50445        Document: 00515740543             Page: 4      Date Filed: 02/10/2021




                                        No. 20-50445


            Appellant’s Sixth Amended Complaint alleged 47 “counts” against
   Appellees, summarized in the chart below. 1

    Count(s) Claim(s)                                               Defendant(s)
    1-4      Variations of Defamation                               Huang
    5-6      Defamation Per Se by Slander and                       Huang, Mitsuya
             Conspiracy
    7-8      Defamation Per Se by Libel and                         Huang, Mitsuya,
             Conspiracy                                             Lin
    9        Defamation Per Se by Slander and/or                    John Doe(s)
             Conspiracy                                             and/or Jane
                                                                    Doe(s), Huang
    10-11            Intentional Infliction of Emotional            Huang, Mitsuya
                     Distress and Conspiracy
    12-21            Intentional Infliction of Emotional            Huang
                     Distress
    22               Fourteenth Amendment (Liberty,                 Huang, Henrich
                     Due Process and Equal Protection)
                     and 42 U.S.C. § 1983, and the
                     Constitution of the State of Texas
                     especially Article 1, Section 19
    23               Fourteenth Amendment and 42                    Hester
                     U.S.C. § 1983, and Violation of the
                     Constitution of the State of Texas
                     especially Article 1, Section 19 and
                     Section 3
    24               Fraudulent Misrepresentation                   Huang
    25-26            Fraudulent Misrepresentation and               Chen, Huang
                     Conspiracy
    27-32            Fraud and Conspiracy                           Huang, Mitsuya
    33-34            Fraud and Conspiracy                           Huang, his wife,
                                                                    and Hester


            1
            This chart was included in the district court’s order granting Appellees’ motion
   to dismiss. Appellees have again provided this chart in their appellate brief.




                                              4
Case: 20-50445   Document: 00515740543          Page: 5   Date Filed: 02/10/2021




                                 No. 20-50445


    35           Constitution of the State of Texas       Huang, Henrich
                 found in Article 1, Section 8
                 (Freedom of Speech and Press
                 Protection) and Section 3 and 3a
                 (Equal Rights and Equal Protection
                 Amendment), Violation of Section
                 1983 of Title 42 of U.S.C. and
                 Plaintiff’s Freedom of Speech and of
                 the Press granted by the First
                 Amendment to the U.S. Constitution,
                 and Violation of Due Process and
                 Equal Protection granted by the
                 Fourteenth Amendment to the U.S.
                 Constitution
    36           Constitution of the State of Texas       Huang, Henrich
                 found in Article 1, Section 15a and
                 Violation of Plaintiff’s Rights of Due
                 Process granted by the Fourteenth
                 Amendment to the U.S. Constitution
    37-39        Constitution of the State of Texas       Huang, Potter,
                 found in Article 1, Section 19 and       and Henrich
                 Violation of Plaintiff’s Rights of Due
                 Process granted by the Fourteenth
                 Amendment to the U.S. Constitution
    40           Constitution of the State of Texas       Hester, Henrich
                 found in Article 1, Section 3 and 3a
                 and Violation of Plaintiff’s Equal
                 Protection Rights granted by the
                 Fourteenth Amendment to the U.S.
                 Constitution
    41-43        Title VII of the Civil Rights Act of     Huang, Chen,
                 1964, Hostile Work Environment,          Mitsuya, Hester,
                 Attempted Constructive Discharge         Henrich,
                 and Conspiracy, and Violation of the     UTHSCSA, John
                 Constitution of the State of Texas       Doe(s) and/or
                 found in Article 1, Section 8, Section   Jane Doe(s)




                                      5
Case: 20-50445       Document: 00515740543         Page: 6   Date Filed: 02/10/2021




                                    No. 20-50445


                    3, Section 3-a, Violation of First
                    Amendment and Fourteenth
                    Amendment granted to the U.S.
                    Constitution, and Violation of Section
                    1983 of Title 42 of U.S.C.
    44-47           Constitution of the State of Texas     Huang, Chen,
                    found in Article 1, Section 8          Hester, Potter,
                    (Freedom of Speech Protection) and Henrich
                    Section 3 and 3a (Equal Rights and
                    Equal Protection Amendments) and
                    Violation of Section 1983 of Title 42
                    of U.S.C. and Plaintiff’s Freedom of
                    Speech and Express [sic] granted by
                    the First Amendment to the U.S.
                    Constitution, Violation of Due
                    Process and Equal Protection granted
                    by the Fourteenth Amendment to the
                    U.S. Constitution


            After allowing Appellant to amend his complaint multiple times, the
   district court granted Appellees’ motion to dismiss under Federal Rules of
   Civil Procedure 12(b)(1) and 12(b)(6) on April 29, 2020. Appellant timely
   appealed.
                                        II.
            We review a district court’s grant of a motion to dismiss de novo.
   Budhathoki v. Nielsen, 898 F.3d 504, 507 (5th Cir. 2018).We review a district
   court’s grant of a motion to stay discovery, denial of a motion to compel
   disclosure, denial of a motion to impose sanctions, and denial of a motion to
   extend a scheduling order deadline for abuse of discretion. See Richardson v.
   Henry, 902 F.2d 414, 417 (5th Cir. 1990); Test Masters Educ. Servs., Inc. v.
   Singh, 428 F.3d 559, 582 (5th Cir. 2005); U.S. v. Hale, 685 F.3d 522, 532 (5th
   Cir. 2012).




                                         6
Case: 20-50445      Document: 00515740543           Page: 7     Date Filed: 02/10/2021




                                     No. 20-50445


                                          III.
          Appellant first argues that the district court erred in granting
   Appellees’ motion to dismiss for lack of subject matter jurisdiction pursuant
   to Federal Rule of Civil Procedure 12(b)(1). “A motion under 12(b)(1) should
   be granted only if it appears certain that the plaintiff cannot prove any set of
   facts in support of his claim that would entitle him to relief.” Home Builders
   Ass’n of Miss., Inc. v. City of Madison, Miss., 143 F.3d 1006, 1010 (5th Cir.
   1998). “[T]he burden on a [R]ule 12(b)(1) motion is on the party asserting
   jurisdiction.” Castro v. United States, 608 F.3d 266, 268 (5th Cir. 2010). We
   address each of the district court’s reasons for granting Appellees’ motion to
   dismiss for lack of jurisdiction and, finding no error, affirm.
       A. Eleventh Amendment Immunity
          The district court properly dismissed Appellant’s claims against
   UTHSCSA (Counts 41-43) as barred by the Eleventh Amendment. The
   Eleventh Amendment immunizes states from suit in federal court absent a
   waiver of this immunity. Pennhurst State Sch. & Hosp. v. Halderman, 465 U.S.
   89, 100-01 (1984). A state does not waive immunity where it is a party to a
   suit that is removed to federal court and the state does not join the removal.
   Frazier v. Pioneer Americas LLC, 455 F.3d 542, 546-47 (5th Cir. 2006). Under
   Texas law, state universities such as UTHSCSA are agencies of the State of
   Texas and thus entitled to sovereign immunity. Tex. Gov’t Code Ann.
   § 572.002(10)(B); see also United States ex rel. King v. Univ. of Tex. Health Sci.
   Ctr.-Houston, 544 F. App’x 490, 495-99 (5th Cir. 2013) (concluding that the
   University of Texas Health Science Center at Houston is an arm of the State
   of Texas and thus entitled to sovereign immunity). UTHSCSA had not yet
   been served when this case was removed to federal court and thus did not
   join the removal. UTHSCSA has not otherwise waived sovereign immunity.




                                           7
Case: 20-50445       Document: 00515740543          Page: 8     Date Filed: 02/10/2021




                                     No. 20-50445


   As an agency of the State, UTHSCSA is entitled to Eleventh Amendment
   immunity from this suit.
          The district court also properly dismissed Appellant’s claims against
   Appellees Henrich and Potter in their official capacities (Counts 22 and 35-
   37) as barred by sovereign immunity. “Suits against state officials in their
   official capacity [] should be treated as suits against the State.” Hafer v. Melo,
   502 U.S. 21, 25 (1991). Henrich and Potter, both employees of UTHSCSA
   and state officials, did not join the removal of this case to federal court and
   did not otherwise waive sovereign immunity. Accordingly, Henrich and
   Potter are entitled to Eleventh Amendment immunity from suit in their
   official capacities.
       B. Texas Tort Claims Act
          Appellant’s state tort claims against individual Appellees in their
   individual capacities (Counts 1-21, 24-34, and 41-43) were also properly
   dismissed. Under Texas Civil Practice & Remedies Code § 101.106(e), if a
   suit is filed “against both a governmental unit and any of its employees, the
   employees shall immediately be dismissed on the filing of a motion by the
   governmental unit.” Tex. Civ. Prac. & Rem. Code Ann.
   § 101.106(e). Appellant sued individual Appellees for intentional torts
   arising from the same incidents for which he sued UTHSCSA. The district
   court thus properly dismissed these claims under § 101.106(e)
          Additionally, Texas Civil Practice & Remedies Code § 101.106(f)
   provides that “[i]f a suit is filed against an employee of a governmental unit
   based on conduct within the general scope of that employee’s employment
   and if it could have been brought under this chapter against the governmental
   unit, the suit is considered to be against the employee in the employee’s
   official capacity only.” Tex. Civ. Prac. & Rem. Code Ann.
   § 101.106(f). Appellant’s claims against individual Appellees stem from




                                           8
Case: 20-50445      Document: 00515740543            Page: 9    Date Filed: 02/10/2021




                                      No. 20-50445


   conduct within the scope of individual Appellees’ employment and could
   have been brought against UTHSCSA. These claims were thus also properly
   dismissed under § 101.106(f).
       C. Standing to Obtain Declaratory and Injunctive Relief
          We also agree with the district court that Appellant lacks standing to
   obtain his requested declaratory or injunctive relief. In his Sixth Amended
   Complaint, Appellant sought a judgment declaring that certain of
   UTHSCSA’s policies and actions violate constitutional rights, as well as
   various forms of injunctive relief including his immediate promotion to the
   position of Assistant Professor, immediate removal of any negative
   information about Appellant from UTHSCSA’s records, immediate
   termination of specified UTHSCSA policies and programs, and immediate
   termination by UTHSCSA of each of the individual Appellees.
          In order to have Article III standing, Appellant “must show an injury
   in fact that is fairly traceable to the challenged action of [Appellees] and likely
   to be redressed by [Appellant]’s requested relief.” Stringer v. Whitley, 942
   F.3d 715, 720 (5th Cir. 2019). The district court found that Appellant’s
   requested injunctive relief is “outside what this [c]ourt can order,” and
   further reasoned that much of this injunctive relief would not remedy
   Appellant’s alleged injuries. As to Appellant’s requested declaratory relief,
   the district court found that Appellant could not make the required showing
   that there is a “continuing injury or threatened future injury.” See Stringer,
   942 F.3d at 720. We agree and thus affirm the district court’s grant of
   Appellees’ motion to dismiss pursuant to Federal Rule of Civil Procedure
   12(b)(1).




                                           9
Case: 20-50445        Document: 00515740543               Page: 10        Date Filed: 02/10/2021




                                           No. 20-50445


                                               IV.
           Because the district court’s findings as to lack of jurisdiction under
   Rule 12(b)(1) do not cover all of Appellant’s claims, 2 we turn to the district
   court’s reasons for granting Appellees’ motion to dismiss for failure to state
   a claim. To withstand a Rule 12(b)(6) motion to dismiss, a plaintiff must plead
   “enough facts to state a claim to relief that is plausible on its face.” Bell At.
   Corp. v. Twombly, 550 U.S. 544, 570 (2007). “A claim has facial plausibility
   when the plaintiff pleads factual content that allows the court to draw the
   reasonable inference that the defendant is liable for the misconduct alleged.”
   Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009). Finding no error in the district
   court’s reasoning, we affirm.
        A. First Amendment
           In his Sixth Amended Complaint, Appellant alleged that his First
   Amendment rights were violated when he reported alleged “scientific
   misconduct” related to his level of authorship in the research paper
   submitted by Mitsuya and when he was allegedly censored from using the
   phrase “I think” in work emails (Counts 35 and 41-47). The First
   Amendment limits an employer’s regulation of speech in the workplace “[s]o
   long as employees are speaking as citizens about matters of public concern.”
   Garcetti v. Ceballos, 547 U.S. 410, 419 (2006). Appellant did not speak to a
   matter of public concern when he reported Mitsuya’s alleged misconduct, as
   this reporting stemmed from Appellant’s belief that he was entitled to first



           2
              In particular, the district court’s jurisdictional findings do not cover Appellant’s
   claims under 42 U.S.C. § 1983 against Appellees Huang, Chen, Lin, Mitsuya, and Hester,
   and against Appellees Henrich and Potter in their individual capacities to the extent that
   Appellant seeks damages for these claims. The district court did not make any findings in
   response to Appellees’ motion to dismiss argument that individual Appellees acting in their
   official capacities are not “person[s]” within the meaning of 42 U.S.C. § 1983.




                                                 10
Case: 20-50445     Document: 00515740543          Page: 11   Date Filed: 02/10/2021




                                   No. 20-50445


   authorship of the research paper. Nor did Appellant speak to a matter of
   public concern when he used the phrase “I think” in work-related emails.
   The district court thus did not err in dismissing Appellant’s First
   Amendment claims.
       B. Fourteenth Amendment Due Process
          Appellant asserted that his Fourteenth Amendment Due Process
   rights were violated when he was allegedly told to “sit by his desk” in Dr.
   Tim Huang’s lab, when Dr. Tim Huang “accused [Appellant] of wrongdoing
   but refused to give [Appellant] a chance to clear his name,” and when the
   complaints Appellant made to UTHSCSA were not acted upon (Counts 22-
   23, 35-39, and 41-47). “[I]n § 1983 suits alleging a violation of the Due
   Process Clause of the Fourteenth Amendment, . . . [p]laintiffs must (1) assert
   a protected ‘liberty or property’ interest and (2) show that they were
   deprived of that interest under color of state law.” Doe v. Rains Cnty. Indep.
   Sch. Dist., 66 F.3d 1402, 1406 (5th Cir. 1995) (citations omitted). Appellant
   has not identified any constitutionally protected liberty or property interest
   of which he was deprived. The district court thus correctly dismissed
   Appellant’s Fourteenth Amendment Due Process claims.
       C. Fourteenth Amendment Equal Protection
          Appellant argued in his Sixth Amended Complaint that his
   Fourteenth Amendment Equal Protection rights were violated because he
   was “treated unfavorably due to his non-religiosity” (Counts 22-23, 35, and
   40-47). He alleges the following facts in support of his Equal Protection
   claims: (1) Appellant was required to sit by his desk in the lab; (2) Hester
   “further intimidated [Appellant]. . . . due to her inaction” and “failed to
   protect [Appellant]”; and (3) Chen censored Appellant’s use of the phrase
   “I think” in work-related emails.




                                         11
Case: 20-50445     Document: 00515740543           Page: 12    Date Filed: 02/10/2021




                                    No. 20-50445


          “To state a claim under the Equal Protection Clause, a § 1983 plaintiff
   must allege that a state actor intentionally discriminated against the plaintiff
   because of membership in a protected class.” Williams v. Bramer, 180 F.3d
   699, 705 (5th Cir. 1999) (internal quotation marks omitted) (quoting Johnson
   v. Morel, 876 F.2d 477, 479 (5th Cir. 1989)). Appellant has not pleaded facts
   that allow us to draw a reasonable inference that he was discriminated against
   due to his membership in a protected class. Accordingly, the district court
   properly dismissed Appellant’s Fourteenth Amendment Equal Protection
   claims.
       D. Title VII
          Appellant argues that he was not promoted due to his non-religiosity
   in violation of Title VII of the Civil Rights Act of 1964 (Counts 41-43). In a
   “failure to promote” claim under Title VII the plaintiff has the burden to
   show that “(1) [he] was within a protected class; (2) [he] was qualified for the
   position sought; (3) [h]e was not promoted; and (4) the position [he] sought
   was filled by someone outside the protected class.” Blow v. City of San
   Antonio, 236 F.3d 293, 296 (5th Cir. 2001). Appellant has not made this prima
   facie showing. The district court thus did not err in dismissing Appellant’s
   Title VII claims.
       E. Hostile Work Environment
          Appellant asserted hostile work environment claims (Counts 41-43)
   based upon the same factual allegations underlying his Title VII and First
   Amendment claims. The district court found that “[u]nder either the First
   Amendment or Title VII, [Appellant]’s hostile work environment claims
   fail.” We agree. As previously established, Appellant has not pleaded facts
   indicating that he spoke to a matter of public concern and thus has not
   asserted a plausible First Amendment claim. Second, Appellant has not made
   the required showing for a Title VII hostile work environment claim. “To




                                         12
Case: 20-50445     Document: 00515740543           Page: 13    Date Filed: 02/10/2021




                                    No. 20-50445


   state a hostile work environment claim under Title VII, the plaintiff must
   show that (1) the victim belongs to a protected group; (2) the victim was
   subjected to unwelcome harassment; (3) the harassment was based on a
   protected characteristic; (4) the harassment affected a term, condition, or
   privilege of employment; and (5) the victim’s employer knew or should have
   known of the harassment and failed to take prompt remedial action.” EEOC
   v. WC&M Enters., Inc., 496 F.3d 393, 399 (5th Cir. 2007). Appellant has not
   pleaded facts permitting a reasonable inference that these elements are
   present in this case. The district court therefore correctly dismissed
   Appellant’s hostile work environment claims.
       F. Texas Constitution
          In his Sixth Amended Complaint, Appellant alleged various violations
   of the Texas Constitution (Counts 22-23 and 35-47). Appellant does not
   make any arguments for the validity of his state constitutional claims on
   appeal. Appellant has thus waived these issues.
                                         V.
          Appellant last argues that the district court abused its discretion in
   (1) granting UTHSCSA’s motion to stay discovery and for protective order,
   (2) denying Appellant’s motion to compel mandatory initial disclosures and
   for sanctions, and (3) denying Appellant’s motion to extend scheduling order
   deadline. However, Appellant merely makes conclusory assertions in support
   of this argument. Because Appellant has not articulated any reasoning for his
   contention that the district court abused its discretion, we decline to consider
   this argument. See Arredondo v. Univ. of Tex. Med. Branch, 950 F.3d 294, 298
   (5th Cir. 2020).




                                          13
Case: 20-50445    Document: 00515740543          Page: 14   Date Filed: 02/10/2021




                                  No. 20-50445


                                      VI.
         For the foregoing reasons, we AFFIRM the district court’s orders
   granting Appellees’ motion to dismiss, granting UTHSCSA’s motion to stay
   discovery and for protective order, denying Appellant’s motion to compel
   mandatory initial disclosures and for sanctions, and denying Appellant’s
   motion to extend scheduling order deadline.




                                       14